Per Curiam.
This appeal is from an order of the lower court dismissing the action for want of prosecution» The action was begun against respondents on June 19, 1900, to recover upon two judgments, the liens of which were about to expire. On July 9, 1900, the respondents filed a demurrer to the complaint, upon the grounds that the complaint failed to state a cause of action, and that the action was barred by the statute of limitations. No further proceedings were taken by either party until February 5, 1904, when respondents filed a motion to dismiss the case for want of prosecution. In response to this motion, appellant filed affidavits seeking to justify the delay by reason of the fact that respondents had no property out of which a judgment might be satisfied. It was apparently conceded that the claim had been placed in the hands of a collection agency for collection independent of this action. On the hearing of the motion, the lower court dismissed the action for want *191of prosecution. It will thus he seen that, after the action had been brought and an issue of law raised upon the pleadings, it was allowed to remain dormant for nearly three and one-half years. This fact of itself is prima facie sufficient to show an abandonment of the action. In addition to this fact, the appellant subsequently placed the claim in the hands of an Eastern collection agency for collection independent of the action. Under these facts, we are clear that the lower court did not abuse its discretion in dismissing the cause. Langford v. Murphy, 30 Wash. 199, 70 Pac. 1112.
The judgment appealed from is affirmed.